Hart, J. (after stating the facts). Because the same issues are involved in each appeal, the cases were consolidated for the purpose of trial in this court, and one opinion will suffice for both cases. The decision of the chancery court was correct. According to the allegations of the complaint in each case, an election was held for the purpose of annexing the territory in each of the common school districts to G-illett Special School District No. 66, and a majority of the legal voters within the territory voted for the annexation. The election was held, and the order of annexation was made by the county court pursuant to the provisions of section 7695 of Kirby’s Digest. In the case of McCray v. Cox, 105 Ark. 47, the court in construing this statute held that the county court is authorized to annex contiguous territory to a single school district when a majority of the legal voters of said territory and the board of directors of said single school district ask it by petition. According to the allegations of the complaint, this section of the statute was complied with in the annexation proceedings. It is insisted, however, that the order of the county court is void because no notice of the annexation was given as required by section 7540 of Kirby’s Digest. In the case last cited the court held that where the annexation proceedings were had under section 7695 of Kirby’s Digest the notice required by section 7540 of Kirby’s Digest was not necessary. The court said that the annexation of the contiguous territory was to be made under the statute when a majority of the legal voters of said territory and the board of directors of the single school district should ask it, and that section 7540 with regard to giving notice did not apply. In the subsequent case of School District No. 44 v. Rural Special School District No. 10, 128 Ark. 383, this court held that under section 7695 of Kirby’s Digest authorizing the annexation of contiguous property to a special district, the common school district, which includes the territory to be annexed, is by the statute made a party to the record and that the directors of the common school district may resist proceedings to annex a portion of their property to the special school district. Therefore, it will he seen that the directors of the common school district might have made themselves parties to the annexation proceedings in the county court; or they might have, at any time within six months after the order of annexation was made by the county court, have appealed to the circuit court. Thus it will be seen' that the plaintiffs herein had a complete and adequate remedy 'at law, and there was no necessity for resorting to >a court of equity to establish their rights, if any. Again, it is insisted that the case of McCrary v. Cox, supra, should be overruled because the county court is vested with a discretion in making the order of annexation, and that for that reason notice to the people living in the territory sought to be annexed should be given as a prerequisite to the right of annexation. The argument that the common school district can not be changed in its boundaries, or a part of its territory added to a single school district except upon notice to the inhabitants of a common school district, is not tenable. The school district is a subordinate public agency doing the work of the State. In the absence of any constitutional provisions to the contrary, the Legislature may enlarge or diminish the powers of school districts, divide their territory into two or more districts, or consolidate two or more districts into one, or authorize such consolidation or separation, at will. If the Legislature can change boundaries of a school district for any reason satisfactory to it, it can accomplish this purpose through subordinate agencies. Norton v. Lakeside Special School District, 97 Ark. 71, and Krause v. Thompson, 138 Ark. 571, and cases cited. The county court is a court of superior jurisdiction, and it will be presumed that its action in changing the boundaries of school districts was based on a proper reasoning. If not, it was the duty of the directors of the common school district to have taken an appeal to the circuit court from its order annexing a part of the territory of the common school district to the special district. It is true that, according to the allegations contained in the amended complaint, a majority of the legal voters of the territory sought to be annexed did not petition the county court for annexation. Section 7695 of Kirby’s Digest provides that the county court shall annex contiguous territory to single school districts when the majority of legal voters of said territory and the board of directors of said single district shall ask -by petition that the same shall be done. This section makes the filing of the petition a prerequisite to the exercise of jurisdiction by the county court. As stated above, however, the county court is a court of superior jurisdiction and it had the right to determine for itself whether or not the jurisdictional facts existed. In other words, the county court had the right to determine whether or not the petition required by the statute had been filed and signed by the requisite number of legal voters, and its determination of this fact is conclusive on collateral attack. If its finding in this respect had been deemed erroneous, an appeal to the circuit court should have been taken to correct it. We must presume that the county court did malee inquiry as to its jurisdiction in the premises and found that it had jurisdiction. It was a question of fact whether or not the petition filed in the county court contained the requisite number of legal voters, and the county court had the power to determine .that fact. Its decision, however erroneous, would be conclusive except upon direct attack. Again, it is insisted that to uphold the special school district in this case leaves the common school district without sufficient territory, revenue, or children to maintain a sufficient school. In School District No. 25 v. Parker, 123 Ark. 317, the court, in discussing this precise question, said that a hardship worked upon a common school district by the taking of a portion of its property in the formation of a special school district could not be relieved by the courts, but could only be reached by appropriate action on the part of the Legislature. In Curtis v. Haynes Special School District H, 128 Ark. 129, the court held that an order dissolving a school district and apportioning its assets between two districts adjoining it was valid. The reason is that, the legislative power over the formation, separation and division of school districts being full and complete, as a part of that power, it may make provisions for the division of the property and the apportionment of the debts of the districts. Pass School Dist. of Los Angeles County v. Hollywood, City School Dist. of Los Angeles County (Cal.). 26 L. R. A. (N. S.) 485 and case note. Accepting the allegations of the complaint as true, the common school districts have been injuriously affected by the order of annexation in the respects just named, but we can not assume that an application to the county court for proper school facilities for the inhabitants of the severed territory will not meet with proper and reasonable action on the part of the court. If the common school districts thought the action of the county court was wrong in the .first instance, the remedy for the wrong was by appeal to the circuit court. In Rural Special School District No. 17 v. Special School District No. 56, 123 Ark. 570, this court held that the county court under section 7695 of Kirby’s Digest is given a judicial discretion to determine whether adjoining property should be annexed to a single school district. If the county court abused its discretion in the premises under the authorities above stated and referred to, the common school districts could have obtained relief bjr appeal to the circuit court. Their remedy at law being adequate and complete, no remedy can be had in chancery. Therefore, the chancery court properly dismissed the complaint in each case, and the decree in each case will be affirmed.